Citation Nr: 0003117	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-27 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for a right knee 
anterior cruciate ligament insufficiency, to include 
consideration of a separate evaluation for arthritis, 
currently rated at 30 percent disabling.

2.	Entitlement to an increased evaluation for residuals of a 
left knee medial meniscectomy, to include consideration of a 
separate evaluation for arthritis, currently rated at 30 
percent disabling. 

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

(The issue of whether achievement of a vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code is the subject of a separate decision.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to March 
1987.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran has raised the issues of entitlement to increased 
evaluations for a right wrist fracture, a right femur 
fracture and a right pelvis fracture, as well as whether new 
and material evidence has been submitted to reopen a claim 
for service connection for an organic brain disorder.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for a right knee disorder 
and total disability evaluation based on individual 
unemployability are plausible and thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (1991); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service- connected disability 
generally is a well-grounded claim).

After reviewing the claims files the Board finds that 
additional development is in order with respect to the 
veteran's claims currently on appeal.  

The record shows that his right knee disorder is currently 
evaluated as being 30 percent disabled under the diagnostic 
criteria for knee impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  While 30 percent is the maximum 
allowable rating under this Code, greater evaluations are 
possible under the criteria for knee ankylosis and loss of 
range of motion.  Diagnostic Codes 5256 and 5261.  However, 
before these other diagnostic criteria may be considered, 
additional clinical data are needed in order to properly 
evaluate the veteran's right knee disorder as his last VA 
examination was given in August 1996.  

The Board also observes that, while the veteran is claiming 
entitlement to a total rating based on individual 
unemployability, it has been many years since he was afforded 
a VA examination of his residuals of a left knee medial 
meniscectomy, right wrist fracture, right femur fracture and 
right pelvis fracture.  

Based on the foregoing, the veteran should also be afforded a 
VA orthopedic examination in order to ascertain the severity 
of each of his service-connected disorders and to determine 
whether these service-connected disorders, without 
consideration of his non-service-connected disorders, make 
him unemployable.

In accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examiner should consider, with respect to each of the 
veteran's service-connected joint disorders, weakened 
movement against varying resistance, excess fatigability with 
use, incoordination, painful motion, pain with use, and 
provide an opinion as to how these factors resulted in any 
limitation of motion.  

The Board also observes that the file includes X-ray evidence 
of bilateral degenerative changes of both knees.  Separate 
compensable evaluations may be in order for the bilateral 
knee arthritis.  In this regard, the Board notes that the VA 
General Counsel has issued a precedential opinion (VAOPGCPREC 
23-97 (July 1, 1997)) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  Where adjudicatory provisions 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent intent 
to the contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 
312-313 (1991).

Further, the veteran has presented a claim of entitlement to 
an increased evaluation for postoperative residuals of a left 
knee meniscectomy.  This claim was denied in October 1994 and 
the veteran filed a notice of disagreement.  To date, 
however, a statement of the case has yet to be issued to the 
veteran.  Accordingly, in accordance with the decision in 
Manlicon v. West, 12 Vet. App. 238 (1999), this issue is 
remanded to the RO for appropriate action.  Accordingly, 
further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
his service-connected disorder since 
August 1996.  If VA was the provider of 
choice, the specific medical center or 
outpatient clinic utilized must be 
identified.  Following receipt of the 
veteran's response appropriate action 
should be undertaken.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the extent and severity of his service-
connected disorders.  All necessary 
evaluations, tests and studies, including 
X-rays and range of motion studies in 
degrees, deemed appropriate should be 
performed.  The extent of any knee 
instability or subluxation should be 
noted. 

In accordance with DeLuca, the 
examination report must discuss, with 
respect to each service-connected joint 
disorder, the presence or absence of 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be any 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during flare-ups that fact must be so 
stated.  All opinions, and the supporting 
rationales, must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folder, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.  
The examination report should be typed.

3.	The appellant should be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.	Following completion of the foregoing, 
the RO must review the claims file to 
ensure that all of the foregoing 
development has been completed in full, 
to include a review of the examination 
report and any requested medical opinion.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken.

5.	In respect to the veteran's right and 
left knee disorders, the RO should 
consider whether separate compensable 
evaluations might be warranted for 
arthritis.  See (VAOPGCPREC 23-97 (July 
1, 1997)) (holding that a claimant who 
has arthritis and instability of the knee 
may be rated separately under diagnostic 
codes 5003 and 5257, while cautioning 
that any such separate rating must be 
based on additional disabling 
symptomatology).

6.	With regard to the veteran's left knee 
disorder, the RO should, in accordance 
with applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on the issue of 
entitlement to an increased evaluation 
for post operative residuals of a left 
knee meniscectomy.  The Board takes this 
opportunity to note that it does not have 
appellate jurisdiction over this claim, 
and that it should be referred by the RO 
to the Board for appellate consideration 
if and only if the veteran files a timely 
substantive appeal.

After consideration of all of the veteran's outstanding 
claims, the RO should readjudicate the issue of a total 
disability rating based on individual unemployability in 
light of all of the evidence of record.  If any currently 
appealed claim remains denied, he and his representative 
should be furnished with a supplemental statement of the case 
and given an opportunity to respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



